EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Yin Y. Nelson on August 10, 2022.
The application has been amended as follows: 

In Claim 1, on the last line, delete “about”.
In Claim 17, on the last line, delete “about”.
Cancel Claim 19.
In Claim 20, line 1, insert --- and --- between “calcium,” and “a molar”.
In Claim 20, line 2, delete “about”.
Cancel Claim 21.
In Claim 22, line 1, insert --- and --- between “calcium,” and “a molar”.
In Claim 22, line 2, delete “about”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of applicant’s amendment and the Examiner’s amendment, previous 103(a) rejection over Almarsson’127 in view of Kim et al’444, previous 103(a) rejection over Almarsson’127 in view of Uchiyama et al’121 and previous 103(a) rejection (on claim 5) over Almarsson’127 in view of Uchiyama et al’121 and further in view of Kim et al’444 are hereby withdrawn.  Instant claims 1 and 17 now recite (after applicant’s amendment and the Examiner’s amendment) “if the rosuvastatin is rosuvastatin calcium, a molar ratio of calcium ion and rosuvastatin calcium present in the dosage unit is 1:1”, which means that there is no extra or free calcium ion available in the dosage unit.  On the other hand, the formulation of Almarsson’127 (see Example 3) requires the presence of a free salt (calcium salt such as calcium phosphate, calcium carbonate or calcium chloride – see Table 4) in addition to the salt form of HMG-Co A reductase inhibitor (rosuvastatin calcium) and 97% ethyl ester of EPA (instant ethyl eicosapentaenoate) in order to stabilize the formulation.  Thus, Almarsson’127 does not meet or suggest instant limitation “if the rosuvastatin is rosuvastatin calcium, a molar ratio of calcium ion and rosuvastatin calcium present in the dosage unit is 1:1”.
Kim et al (US 2014/0010872 A1) teaches (see claims 1-2) an oral complex composition comprising (a) a soft capsule core comprising omega-3 fatty acid esters, (b) a first coating layer encasing the soft capsule core and comprising a hydrophobic coating material and (c) a second coating layer deposited on the first coating layer which can comprise rosuvastatin.  However, the omega-3 fatty acid esters comprise ethyl esters of eicosapentaenoic acid and docosahexaenoic acid.  Preferably, the omega-3 fatty acid ester comprise at least 40 wt.% of EPA ethyl ester and at least 34 wt.% of DHA ethyl ester (see [0021]).  Thus, Kim does not teach or suggest instant fill comprising at least about 96 wt.% of all fatty acids present in the fill, ethyl eicosapentaenoate and substantially no docosahexaenoic acid or derivative thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 11, 2022